Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/23/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome.
Claims 1-2 and 4-12 are pending; claims 3 and 13-18 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ouwerkerk (U.S. 5,462,230).
Claim 1, Van Ouwerkerk teaches a spray applicator (1) comprising: 
a carrier body (support 2) comprising at least two contact surfaces (two surfaces that make contact with end 5 at both sides of nozzles 9 and 10, as shown below); and 
at least two nozzle bodies (9 and 10), wherein each nozzle body is fastened on one of the contact surfaces (as seen in Fig 1 and 2, nozzle body 9 is held against its corresponding contact surface that contacts part 12, while nozzle body 10 is held against its corresponding contact surface that contacts part 13) and has a spray slit for producing a spray jet fanned out (nozzle 9 and 10 are in the shape of a slit in order to produce a fan shaped spray) transversely to a center plane (plane shown below), the center planes cross one another along a straight line (since both nozzle bodies 9 and 10 rotate about the same axis, as shown below, that axis defines a straight line where the planes cross one another), the straight line extends outside the carrier body (as shown below), and the contact surfaces face the straight line and are offset with respect to one another in the direction of the straight line (as shown below); and 
at least two independent material feed channels (shown below) each having a through-bore (as shown below), each of the material feed channels configured to independently supply the spray slit of one of the nozzle bodies (each feed channel independently supplies either nozzle 9 and 10, as seen below) and extending through the contact surface of the nozzle body via the through-bore (as seen in the side view of Fig 3, the feed channels and their respective through-bores extend through the length of the contact surfaces).
Regarding Claim 2, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the straight line extends through the nozzle body (as seen below, Fig 2 shows the straight line extending through the nozzle).  
Claim 4, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the nozzle bodies are structurally identical to one another (as seen in Fig 2, the bodies of 9 and 10 are identical at a mid section)  
Regarding Claim 5, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the spray jets are fanned out in jet planes parallel to one another (as seen in Fig 2, the nozzle outlet slits are parallel to one another; therefore, each of their sprays will be parallel to one another).  
Regarding Claim 6, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the distance between two nozzle bodies measured along the straight line is less than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 2, the nozzles 9 and 10 are in touching distance from one another; as such, the distance between them is less than the thickness of each nozzle).  
Regarding Claim 7, Van Ouwerkerk teaches the spray applicator of claim 6, wherein the length of the contact surfaces measured transversely to the straight line is greater than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 3, the contact surfaces have a length; the length is greater than the thickness of each nozzle as seen in Fig 2).  
Regarding Claim 10, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the distance between mutually facing ends of two spray slits, seen along the straight line, is less than the distance between the ends of a spray slit (as seen in Fig 2-3, the distance between two slits along the straight line is less than the length of the slit, i.e. the slit is longer than the distance between slits).  
Claim 11, Van Ouwerkerk teaches the spray applicator of claim 1, wherein, seen along the straight line, the spray jets of the first and second nozzle bodies are adjacent to one another (the jets of nozzle 9 and 10 are adjacent to one another, see Fig 2).  
Regarding Claim 12, Van Ouwerkerk teaches the spray applicator of claim 11, wherein the spray jet of a third nozzle body (nozzle body 11) overlaps with the spray jets of the first and second nozzle bodies (as seen in Fig 3, the sprays of each nozzle overlap one another).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ouwerkerk (U.S. 5,462,230) in view of Wagener et al (U.S. 3,885,741)
Regarding Claims 8 and 9, Van Ouwerkerk teaches the spray applicator of claim 1. However, Van Ouwerkerk does not teach the spray applicator wherein at least one of the nozzle bodies has a shaft extending transversely to its contact surface and feet protruding from one end of the shaft transversely to the straight line and lying against the contact surface; and wherein the feet have in each case a screw hole, which corresponds to a threaded bore of the carrier body.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Ouwerkerk to incorporate the teachings of Wagener to provide the nozzle bodies with feet with corresponding screwing means in order to facilitate removal of the nozzle bodies. This would be beneficial in case the user needs to change the nozzle for a different one or if the nozzles need to be maintained or cleaned. 
Van Ouwerkerk Annotated Figures:

    PNG
    media_image1.png
    427
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    600
    media_image2.png
    Greyscale



Wagener Annotated Figure:

    PNG
    media_image3.png
    435
    636
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
	Applicant argues that Van Ouwerkerk does not teach a spray applicator wherein at least two independent material feed channels each having a through-bore, each of the material feed channels configured to independently supply the spray slit of one of the nozzle bodies and extending through the contact surface of the nozzle body via the through-bore. Examiner respectfully disagrees. This limitation is written broadly and Van Ouwerkerk can still read on this limitation, as stated in the rejection above. Examiner notes that the independent material feed channels are not disclosed as being defined in the carrier body (which admittedly, Van Ouwerkerk does not teach) or anywhere in specific. Since the material feed channels are broadly claimed, i.e. there is no language as to where these channels are defined, Examiner is 
	As claims stand now, the previously used prior art still reads on claim language. This rejection is Final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752